Citation Nr: 1637059	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  12-08 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a cervical spine disability, including residuals of status post fusion, C5-C6.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appellant is a Veteran who served on active duty from May 1978 to August 1979.

This matter comes before the Board of Veterans' Appeal (Board) from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In March 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of that hearing is of record.  

This appeal was previously before the Board in February 2015, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include by obtaining outstanding treatment records identified by the Veteran.  All requested development has been completed and the appeal has been returned to the Board for adjudication.

Unfortunately, further evidentiary development is needed before a fully informed decision may be rendered.  For the reasons discussed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further AOJ action is needed in this case, even though such will further delay an appellate decision on this matter.  

The Veteran has asserted that her current cervical spine disability was incurred as a result of an injury that occurred during a parachute jump during service.  She has asserted that, while the service treatment records (STRs) only show that she experienced muscle spasms during service, she believes she injured her cervical spine vertebrae during the reported incident. 

The STRs do not contain any complaints or treatment regarding an injury that was incurred as a result of a parachute jump.  Instead, the STRs reflect that, in August 1978, the Veteran complained having muscle spasms in her legs and low back that began after completing a four mile run the previous day.  During subsequent visits, the Veteran also complained of pain in her mid-back and across the shoulder blades.  As a result of the foregoing, she was variously diagnosed with muscle spasm and strain in the low back and trapezius.  

The Veteran was afforded a VA examination in October 2010, during which the examiner noted the Veteran's complaints of upper back and neck pain, stiffness, and weakness and provided a diagnosis of status post fusion, C5-C6, which he noted was performed in June 2010.  The examiner noted the Veteran's history of low back spasms and stated that examination of the lumbar spine was normal.  After review of the record and examination of the Veteran, the examiner opined that the Veteran's current cervical spine disability is less likely than not caused by or a result of her in-service low back spasms and trapezius strain that occurred in 1978.  

While the October 2010 VA examination is competent medical evidence, the Board finds the opinion is inadequate because it is not clear the examiner considered all relevant facts in this case.  Indeed, while the examiner considered the possible relationship between the Veteran's current cervical spine disability to the in-service muscle spasms, he did not address the evidence that shows the Veteran sought treatment for numbness and weakness in the left upper and lower extremities, particularly decreased grip strength, during service.  In addition to complaints of numbness and weakness in the left extremities, the examining physician also noted the Veteran's complaints of headaches and backaches.  See September 1978 STR.  

While a cervical spine disability was not diagnosed during service, the post-service evidence shows that, when the cervical fusion was performed in June 2010, examiner noted that the Veteran's precipitating symptoms included a progressively worsening history of cervical and left upper extremity pain, with paresthesia and increased weakness.  See private medical records dated April to June 2010.  

Given that the Veteran's current cervical spine disability is characterized by symptoms similar to those reported during service, and that she has generally reported having continued symptoms since service, the Board finds an additional medical opinion is needed that addresses whether the current disability is related to the in-service complaints of left upper extremity numbness and weakness.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the clinician who conducted the October 2010 VA spine examination.  The claims file should be made available to the examiner.  If the October 2010 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 

After reviewing the record, to include the Veteran's service and post-service treatment records and her lay statements, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) that the Veteran's current cervical spine disability was incurred in or is otherwise related to her military service, including specifically her complaints of numbness and weakness in the left upper extremity in September 1978.  

A rationale for the opinion offered should be provided.

If the foregoing cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should so state in the report and explain why this is so.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case.  

The Veteran need take no action until so informed but she has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




